DETAILED ACTION
This is Final Office Action in response to amendment filed on June 21, 2022. Claim 1 has been cancelled. Claims 2-21 are pending.
Information Disclosure Statement
The references listed in the IDS filed on June 21, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/678,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
All limitations and elements in claim 2 of the instant application are found in claim 1 of Ouimet except “initiating and analyzing the scan data to identify one or more scan data patterns” have been omitted. Given the fact that the ‘483 invention has broader applications where “analyzing the scan data to identify one or more scan data patterns” must be need in matching the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 8 and 15 to arrive at the claims 1, 8 and 15 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
	The following table shows the claims in ‘483 that are rejected by corresponding claims in ‘849.
Claims Comparison Table:
‘483	‘849
2	1
3	2
4	3-4
5	5
6-7	6
8	7
9	8
109
11-12	10
14	11
15-21	12-18

Instant application  #15/929,483
Patent # 10/678,849
Claim 2. A method comprising: 


causing, by a processor, an input device to capture scan data; 









matching the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns; 







selecting a first identified data pattern of the plurality of identified data patterns based on a pattern type ranking, wherein the plurality of identified data patterns is associated with a plurality of system actions, and wherein the first identified data pattern is associated with a first priority system action of the plurality of system actions; and causing to be displayed, by a client device, an indication of the first system action. 

3. The method of claim 2 wherein causing to be displayed further comprises: causing to be displayed on a display of the client device an interface including an option to perform the first priority system action. 

4. The method of claim 2 wherein, the input device is a camera, the scan data comprises an image comprising a scan code, and the pattern type ranking comprises a first level ranking for a scan code pattern. 

5. The method of claim 2 wherein the plurality of data patterns comprises: the scan code pattern; an audio signature pattern; a logo pattern; a register trademark pattern a pattern associated with a third-party registered keyword; and a pattern associated with a system keyword. 

6. The method of claim 2 wherein the input device is one of a plurality of input devices and the capture data is one of a plurality of capture data captured by the plurality of input devices. 

7. The method of claim 6 wherein the plurality of input devices comprises two or more of the following group: a camera device, a position sensor, a temperature sensor, a motion sensor, a microphone, and a wireless communication device. 

8. The method of claim 6 wherein the plurality of scan data comprises two or more of the following group: wireless access point name data, image data, video data, audio data, location data, temperature data, and motion data. 

9. The method of claim 2 further comprising: in response to the matching the scan data with the plurality of data patterns failing to find a match, communicating the scan data to a third-party search server, and receiving the first priority system action from the third-party search server. 



10. The method of claim 2 before the matching further comprising: analyzing, using the processor, the scan data to identity one or more objects in the scan data, and wherein the matching further comprising: matching the one or more objects of the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns. 


11. The method of claim 10 wherein the analyzing is performed with a neural network trained to identify the one or more objects from images. 

12. The method of claim 2 wherein the priority system action comprises performing an image search using keywords associated with the one or more objects, and wherein the causing further comprises: causing to be displayed an image search interface on a display of the client device with images from a local image gallery of the user device. 

13. The method of claim 2 before the matching further comprising: analyzing, using the processor, the scan data to identity one or more objects in the scan data, and wherein the matching further comprising: matching the one or more objects of the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns, and wherein the one or more objects are associated with one or more keywords. 

14. The method of claim 13 wherein the first priority system action comprises an image search and wherein before the causing the method further comprises: communicating, to a network computer, a request to perform the image search with a keyword of the one or more keywords; receiving a plurality of search results from the networked computer in response to the image search request; and wherein the causing to be displayed further comprises: causing to be displayed, by the client device, the indication of the first priority system action, wherein the indication of the first priority system action is the plurality of search results. 

15. The method of claim 2 wherein the causing, by the processor, the input device to capture scan data further comprises: causing, by the processor, a plurality of input devices to capture a plurality of scan data, wherein the input device is one of the plurality of input devices and the capture data is one of the plurality of capture data; and wherein the matching further comprises: matching the plurality of scan data with the plurality of data patterns to identify the plurality of identified data patterns of the plurality of data patterns, wherein the data pattern is one of the plurality of data patterns. 

16. The method of claim 15 wherein the before the matching the method further comprises: identifying a plurality of objects in the plurality of scan data, wherein the plurality of objects are associated with a plurality of keywords; and wherein the matching further comprise: matching the plurality of keywords with the plurality of data patterns to identify the plurality of identified data patterns. 

17. A client device, the client device comprising: a memory; and a processor coupled to the memory, the processor configured to: cause, by the processor, an input device to capture scan data; match the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns; select a first identified data pattern of the plurality of identified data patterns based on a pattern type ranking, wherein the plurality of identified data patterns is associated with a plurality of system actions, and wherein the first identified data pattern is associated with a first priority system action of the plurality of priority system actions; and cause to be displayed, by a client device, an indication of the first priority system action. 

18. The client device of claim 17 wherein causing to be displayed further comprises: causing to be displayed on a display of the client device an interface including an option to perform the first priority system action. 

19. The client device of claim 17 wherein, the input device is a camera, the scan data comprises an image comprising a scan code, and the pattern type ranking comprises a first level ranking for a scan code pattern. 

20. A machine-readable storage device embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: matching the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns; selecting a first identified data pattern of the plurality of identified data patterns based on a pattern type ranking, wherein the plurality of identified data patterns is associated with a plurality of system actions, and wherein the first identified data pattern is associated with a first priority system action of the plurality of priority system actions; and causing to be displayed, by a client device, an indication of the first priority system action. 

21. The machine-readable storage device of claim 20 wherein causing to be displayed further comprises: causing to be displayed on a display of the client device an interface including an option to perform the first priority system action. 


Claim 1. A processor implemented method of prioritized device action triggered by device scan data comprising: 
executing, via one or more processors, a messaging application on a first client device, the messaging application comprising an image capture interface;

initiating, via a scanning input of the image capture interface, a scanning mode, wherein the scanning mode comprises capture of scan data from a plurality of input/output modules of the first client device; 

analyzing, using the one or more processors, the scan data to identify one or more scan data patterns by matching at least a portion of the scan data against a set of data patterns; 

identifying, using the one or more processors, a plurality of scan data patterns from the scan data, where each scan data patterns of the plurality of scan data patterns matches at least one data pattern of the set of data patterns; and 

selecting, using the one or more processors, a priority system action based on the results of the matching of the portion of the scan data against the set of data patterns; wherein selecting the priority system action comprises selecting a first scan data pattern of the plurality of scan data patterns based on a pattern type ranking. 

    2. The method of claim 1 further comprising: presenting, on a display of the first client device, a priority action interface in response to the selection of the priority system action. 

    3. The method of claim 1 wherein the pattern type ranking comprises a first level ranking for a scan code pattern; wherein the scan data comprises an image captured using a camera coupled to the one or more processors; and wherein the image comprises a first scan code. 

    4. The method of claim 3 wherein the pattern type ranking further comprises ranking levels for audio signatures, logos, and registered keywords. 

    5. The method of claim 3 wherein the plurality of scan data patterns comprises two or more pattern types of a set of pattern types, the set of pattern types comprising: the scan code pattern; an audio signature pattern; a logo pattern; a pattern associated with a third party registered keyword; and a pattern associated with a system keyword. 

    6. The method of claim 1 wherein the plurality of input/output modules comprises: a camera device; a position sensor; a temperature sensor; a motion sensor; a microphone; and one or more wireless communication modules. 

    7. The method of claim 1 wherein the scan data comprises two or more data types selected from a set of data types comprising: wireless access point name data; image data; video data; audio data; location data; temperature data; motion data. 

    8. The method of claim 1 further comprising: communicating a second portion of the scan data to a third party search server when a match of the portion of the scan data and the set of pattern data is not found; wherein the priority system action is associated with a set of search results from the third party search server. 

    9. The method of claim 1 wherein analyzing, using the one or more processors, the scan data to identify the one or more scan data patterns by matching at least the portion of the scan data against the set of data patterns comprises processing one or more images of the scan data using a neural network implemented on the first client device to identify keywords associated with one or more objects from the one or more images. 

   


10. The method of claim 9 wherein the priority system action comprises performing an image search using the keywords associated with the one or more objects; and presenting an image search interface on a display of the first client device with images from a local image gallery of the first client device. 

   


 11. The method of claim 10 wherein the priority system action further comprises communicating an image search request to a networked server computer using the keywords; receiving a plurality of search results from the networked server computer in response to the image search request; and presenting the image search interface on the display with the plurality of search results from the networked server computer. 

    12. A client device configured for prioritized device action triggered by device scan data, the client device comprising: a memory; and one or more processors coupled to the memory and configured to: execute a messaging application, the messaging application comprising an image capture interface; initiate, in response to a scanning input command received via of the image capture interface, a scanning mode, wherein the scanning mode comprises capture of scan data from a plurality of input/output modules of the first client device; automatically analyze the scan data to identify one or more scan data patterns by matching at least a portion of the scan data against a set of data patterns; identify a plurality of scan data patterns, where each scan data patterns of the plurality of scan data patterns matches at least one data pattern of the set of data patterns; and selecting, using the one or more processors, a priority system action based on the results of the matching of the portion of the scan data against the set of data patterns; and automatically select a priority system action based on the results of the matching of the portion of the scan data against the set of data patterns; wherein selecting the priority system action comprises selecting a first scan data pattern of the plurality of scan data patterns based on a pattern type ranking. 

    13. The client device of claim 12 further comprising: display coupled to the one or more processors and configured to output a priority action interface in response to the selection of the priority system action. 

    14. The client device of claim 12 further comprising: a network interface coupled to the one or more processors and configured to communicate with one or more server computers; wherein the one or more processors are further configured to: initiate communication of a second portion of the scan data to a third party search server using the network interface when a match of the portion of the scan data and the set of pattern data is not found; wherein the priority system action is associated with a set of search results from the third party search server. 

    15. A processors readable storage medium comprising instructions that, when executed by one or more processors of a client device, cause the client device to perform operations comprising: initiating a scanning mode, wherein the scanning mode comprises capture of scan data from a plurality of input/output modules of the first client device; analyzing, using the one or more processors, the scan data to identify one or more scan data patterns by matching at least a portion of the scan data against a set of data patterns; identifying, using the one or more processors, a plurality of scan data patterns, where each scan data patterns of the plurality of scan data patterns matches at least one data pattern of the set of data patterns; identifying, using the one or more processors, a plurality of scan data patterns, where each scan data patterns of the plurality of scan data patterns matches at least one data pattern of the set of data patterns; and selecting, using the one or more processors, a priority system action based on the results of the matching of the portion of the scan data against the set of data patterns based on a pattern type ranking; wherein selecting the priority system action comprises selecting a first scan data pattern of the plurality of scan data patterns based on a pattern type ranking. 

    16. The processor readable storage medium of claim 15 wherein the plurality of scan data patterns comprises two or more pattern types of a set of pattern types each associated with a pattern type ranking, the set of pattern types two or more of: a code pattern; an audio signature pattern; a logo pattern; a pattern associated with a third party registered keyword; and a pattern associated with a system keyword. 

    17. The processor readable storage medium of claim 16 wherein the scan data comprises: wireless access point name data; image data; video data; audio data; location data; temperature data; and motion data. 




Allowable Subject Matter
Claims 2-21 are allowed over the art of records.
The following is a statement of reasons for the indication of allowable subject matter Archibong et al. (US 2014/0067945 A1) disclose matching the scan data with a plurality of data patterns to identify a plurality of identified data patterns of the plurality of data patterns (steps 1410-1420 of Fig. 14; ¶[0152], [0156] and [0164], Archibong); and selecting a first identified data pattern of the plurality of identified data patterns based on a pattern type ranking (¶[0059] and [0152], Archibong), wherein the plurality of identified data patterns is associated with a plurality of system actions (¶[0152] and [0156], Archibong), and an indication of the first priority system action (¶[0073], [0076] and [0260], Archibong). Lindsay (US 2015/0012525 A1). Lindsay discloses a social network for targeted advertising including the messaging application comprising an image capture interface (Fig.4 and ¶[0041], Lindsay, i.e., composer interface 300 and interface generator 230 capturing inputted images), identifying  a plurality of scan data patterns from the scan data (¶[0030]-[0031], Lindsay), where each scan data patterns of the plurality of scan data patterns matches at least one data pattern of the set of data patterns (¶[0030]-[0031] and [0041], Lindsay), wherein selecting the priority system action comprises selecting a first scan data pattern of the plurality of scan data patterns based on a pattern type ranking (¶[0003] and [0041]-[0043], Lindsay, i.e., taking actions based on the ranking of the captured images). However, the prior art fails to disclose or suggest “identifying, using the one or more processors, a plurality of scan data patterns from the scan data, where each scan data patterns of the plurality of scan data patterns matches at least one data pattern of the set of data patterns and wherein selecting the priority system action comprises selecting a first scan data pattern of the plurality of scan data patterns based on a pattern type ranking.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Biran et al. (US 20120203761 A1) disclose PATTERN MATCHING ACCELERATOR.
2. Russell et al. (US 7753269 B2) disclose POS-based Code Driven Retail Transaction System Configured To Enable The Reading Of Code Symbols On Cashier And Customer Sides Thereof.
3. Lucera et al. (US 6481625 B2) disclose Laser Scanning Bar Code Symbol Reader Employing Variable Pass-band Filter Structures Having Frequency Response Characteristics Controlled By Time-measurement Of Laser-scanned Bar Code Symbol.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        September 1, 2022